DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant replied to the notice of non-compliant amendment sent on 3/23/22.  In the response, applicant appears to traverse the restriction and re-presents claims 1-2 and 4-9.  The examiner will respond to the apparent traversal in the response to arguments.  The re-presentation of claims 1-2 and 4-9 despite the claims being deleted is improper under MPEP 608.01(j) which states that the “original numbering of the claims must be preserved throughout the prosecution. When claims are canceled the remaining claims must not be renumbered. When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not).” 
	It is noted that this action could properly be made final, however, as applicant is pro se, the examiner chooses to extend the courtesy to applicant of making this action non-final.
	The examiner notes that applicant has requested to contact the examiner to discuss the application and has filed with the response the notice to permit internet communications.  However, applicant has filed to provide the examiner with a phone number or email address with which to contact applicant.  Therefore, the examiner can only contact applicant through written office actions.  

Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis numbered claims 1-2 and 4-9 been renumbered 31-38.

Response to Arguments
Applicant appears to reiterate the same remarks as with respect to the final office action for claims 31-38 and the examiner maintains the response to those arguments and reproduces the arguments below. 
With respect to the 112(a) rejection, applicant appears to argue that the claims should not be rejected under 112(a) because a “PHOSITA knows how to make and use the present invention meets the In re Wands’ 8 factors” and that all the predictive and analytics algorithms are “well-known and widely used.”  (Response p 32-33).  However, applicant is required to demonstrate that applicant has possession of the invention, not that a POSITA could know the algorithms.  Applicant’s specification merely describes various systems/units in terms of what they do, but gives no disclosure that applicant has knowledge of how to implement these systems or how any of these systems implement the functions.  The essence of a 112(a) possession rejection is for applicant to show that the applicant has knowledge of how to implement these systems, not that a POSITA has knowledge of how to implement these systems.   Therefore, the 112(a) possession rejection is maintained.
Further applicant argues that “body measurements” are described in sufficient details in the present application in ¶0076 and ¶0079 (Remarks page 33-35) however the examiner disagrees. While the claim states these are provided using deep learning algorithms, this language nor the specification provides support for what is a “deep learning algorithm,” what the algorithm does and what factors are used in the algorithm to determine these values.  It is noted that “deep learning algorithm” is not a term of art. 
Applicant argues that there is support for the claim limitations (Remarks pages 44-51) and to refer to the definition section (i.e. Remarks pages 35-41) however the examiner disagrees.
As explained in more detail in the rejections of claims 31-38 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the rejections under 35 U.S.C. 112(b) applicant points to Fig. 1- Fig. 22, the definition section, and the original specification as to why the rejections should be withdrawn (Remarks pages 41-49). As explained in more detail above claims 31-38 are still rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Because no structure is disclosed in the embodiments of the invention that actually performs the specified claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112(f), and fails to comply with 35 U.S.C. 112 (b). Further, the paragraphs pointed out do not correct the deficiencies in the claims.  The Federal Circuit has rejected applicant’s very argument in the recent opinion in Synchronoss v Dropbox, 2-12-2021, where applicant argued that a person of ordinary skill in the art would know the algorithms and therefore is definite.  However, with respect to means plus functions, which applicant has used, applicant is required to disclose the algorithms.  Applicant’s argument “does what the definiteness requirement prohibits.  It is not enough that a means-plus-function claim term correspond to every known way of achieving the claimed function; instead, the term must correspond to “adequate” structure in the specification that a person of ordinary skill in the art would be able to recognize and associate with the corresponding function in the claim.”  Thus, the 112(b) rejection is maintained. 
Applicant argues that the claims as a whole are directed to a statutory class and therefore should be patent eligible (Remarks pages 49-56) however the examiner disagrees. As explained in more detail with the 101 rejection claims 31-38 are directed to an abstract idea without significantly more.
Applicant further argues that the “AI based server and the network are not generic computer since the network is a specialized network that can connect end-users together without the necessity to go through a central server” (Remarks page 54-55).
Applicant’s specification merely sets forth this AI based server and network in a broad manner and at a high level of generality. Other than Appellant's assertion that the claimed additional elements are not generic, no evidence is present in the current disclosure that the claimed elements are anything more than generic computing components used to facilitate the performance of the abstract idea.  In fact applicant states that all the various units and modules are “well-known” in the art (Remarks p 23-29); see also “the key inventive concept and the constituent components are well-known in the arts” (Remarks p 35).  Further applicant states that claim 31 is a “combination of existing and well-known hardware and software application (sic).”  
The examiner notes that applicant cannot simultaneously argue that the claims are not-generic to avoid a 101 rejection, while simultaneously claim there is no need to disclose the algorithms and processes that are allegedly non-generic to avoid a 112 written-description rejection.  Indeed, as the MPEP states, “a description of one method for [carrying out the function] does not entitle the inventor to claim any and all means for achieving that [function].”  MPEP 2601.01.  In particular, with respect to computer-related functions, the MPEP states that examiners should “determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.”  Id.  However, if the functions are generic and well-known, applicant would not be required to make such a disclosure (“[t]he specification need not teach what is well known”).  Id.  Thus, in light of the MPEP and applicant’s arguments and disclosure, the examiner concludes that the computer components and functions claimed by applicant are generic and well-known.  
With regard to the restriction requirement.  Applicant appears to traverse the requirement.  In the traversal, applicant argues that the claims belong in class q06g30/0621- q06g30/0623.  The examiner first notes that there is no Q06G class.  It appears that applicant meant G06Q30/0621-0623.  Further, the claim chart aptly illustrates why the claims are not directed to the same invention and are differently classified.  The original claims are directed to recommending an article for purchase based on a user’s characteristics.  New claims 21-30 are directed to showing how an article of clothing fits and allowing the user to purchase the article.  The examiner’s classification is correct and there would be a serious search and/or examination burden if the restriction were not required.  Therefore, the restriction requirement is maintained and is final.  Claims 21-30 are withdrawn from consideration as being directed to a non-elected invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“end user system” in claim 31
“artificial intelligence (AI) service unit” in claim 31
“body measurement module” in claim 31
“virtual try-on module” in claim 31
“smart style module” in claim 31
“recommendation module” in claim 31
“administrative management system” in claim 31
“notification system” in claim 31
 “logging system” in claim 33
“security tracking system” in claim 33
“body measurement module” in claim 36
“body part parsing unit” in claim 36
“dense keypoint detector” in claim 36
“sparse key point detector” in claim 36
“two-dimension pivot keypoint detector” in claim 36
“three-dimensional pivot keypoint detector” in claim 36
“virtual try-on module” in claim 37
“fashion and apparel (F&A) segmentation unit” in claim 37
“dense keypoint detector unit” in claim 37
“sparse key point detector unit” in claim 37
“two-dimension pivot keypoint detector unit” in claim 37
“three-dimensional pivot keypoint detector” in claim 37
“virtual try-on machine learning unit” in claim 37
“clothing style analysis unit” in claim 38
 “display unit” in claim 38

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

For a discussion of the interpretation of the corresponding structure regarding the above limitations see the rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph below.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 31 contains the limitation “an artificial intelligence (Al) based fashion server operable to provide body measurements, virtual try-on, mix and match fashion and apparel (F&A) articles recommendations, and store and discount recommendations to said plurality of end-user communication devices using deep learning algorithms performed on said past and current fashion and apparel (F&A) image files.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the “body measurements,” “virtual try-on,” “mix and match fashion and apparel (F&A) articles recommendations,” and “store and discount recommendations,” are determined or calculated.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how the body measurements, virtual try-on, mix and match fashion and apparel (F&A) articles recommendations, and store and discount recommendations are calculated raises questions whether applicant truly had possession of this feature at the time of filing.  While the claim states these are provided using deep learning algorithms, this does not provide support for what the algorithm is and what factors are used in the algorithm to determine these values.

Claims 32-38 depend from claim 31 and inherit all the deficiencies of the claim(s) from which they depend and are therefore rejected under the same basis.

Claim 33 further comprises the limitations “a logging system operable to manage and keep tracks of log-ins of said plurality of user communication devices; and a security tracking system operable to replicate, track, and provide said securities to said open records of said past and current fashion and apparel (F&A) image files.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the “logging system,” and “security tracking system” are configured to “manage and track” and “replicate, track and provide.”  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how these systems are configured to perform the recited functions raises questions whether applicant truly had possession of this feature at the time of filing.  
Further the specification does not provide support for “an application delivery controller (ADC) operable to monitor and manage operations of said Al-based fashion server.”  The specification provides support for the input load balancer 321 and the output load balancer 327 to perform this function (Specification ⁋ 0069) but does not provide support for an application delivery controller to perform these functions.

Claims 34-38 depend from claim 33 and inherit all the deficiencies of the claim(s) from which they depend and are therefore rejected under the same basis.

Claim 36 further comprises the limitations “a body part parsing unit operable to detect different body parts based on input images of a user; a dense keypoint detector operable to detect features descriptive of each of said different body parts; a sparse key point detector operable to detect outer shapes of each of said different body parts; a two-dimensional pivot keypoint detector operable to receive said dense keypoints, said sparse keypoints to detect locally descriptive features of each of said different body parts; a three-dimensional pivot keypoint detector operable to receive said dense keypoints, said sparse keypoints, said 2D pivot keypoints, personal parameters to construct a 3D body measurement model for said user using a convolutional neural network regressive algorithm.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the “body part parsing unit” “dense keypoint detector” “sparse key point detector”  “two-dimension pivot keypoint detector ” and “three-dimensional pivot keypoint detector are configured to “detect” and “receive.”  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how these units are configured to perform the recited functions raises questions whether applicant truly had possession of this feature at the time of filing.  
Further while the specification provide support for a “2D pivot keypoint detector” (Specification ⁋ 00156), the specification does not provide support for a three dimensional pivot keypoint detector.

Claim 37 further comprises the limitations “a fashion and apparel (F&A) segmentation unit operable to dissect different F&A units based on input images; a dense keypoint detector unit operable to detect features descriptive of each of said different clothing units; a sparse key point detector unit operable to detect outer shapes of each of said different clothing units; a two-dimension pivot keypoint detector unit operable to receive said dense keypoints, said sparse keypoints to detect locally descriptive features of each of said different clothing units; a three-dimensional pivot keypoint detector operable to receive said dense keypoints, said sparse keypoints, said 2D pivot keypoints, personal parameters to construct a 3D model for each of said different clothing units using said convolutional neural network regressive algorithm; and a virtual try-on machine learning unit operable to map said 3D model for each of said different clothing units onto said 3D model and measurements for said user.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the “fashion and apparel (F&A) segmentation unit” “dense keypoint detector unit” “sparse key point detector unit” and “two-dimension pivot keypoint detector unit”  “three-dimensional pivot keypoint detector” and “virtual try-on machine learning unit” are configured to “detect” “receive” and “map.”  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how these units are configured to perform the recited functions raises questions whether applicant truly had possession of this feature at the time of filing.  
Further while the specification provide support for a “2D pivot keypoint detector” (Specification ⁋ 00156), the specification does not provide support for a three dimensional pivot keypoint detector.

Claim 38 further comprises the limitations “a clothing style analysis unit operable to select different fashion and apparel (F&A) units based on a fashion collection of end-users; wherein said fashion collection is openly exchanged among said plurality of end-user communication devices and said plurality of seller communication devices in said peer-to-peer manner and extracted from said past and current fashion and apparel (F&A) image files.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the “clothing style analysis unit” is configured to “select different fashion and apparel units”  nor how the “different fashion and apparel units” are determined or calculated. It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how these units are configured to perform the recited functions raises questions whether applicant truly had possession of this feature at the time of filing.  While the claim states that the clothing style analysis unit is operable to select different fashion and apparel (F&A) units based on a fashion collection of said user, this does not give any guidance as to how the fashion selection unit is configured nor how the different fashion and apparel units are determined or calculated.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 31 contains the limitation “an artificial intelligence (Al) based fashion server operable to provide body measurements, virtual try-on, mix and match fashion and apparel (F&A) articles recommendations, and store and discount recommendations to said plurality of end-user communication devices using deep learning algorithms performed on said past and current fashion and apparel (F&A) image files.”  
However it is unclear what applicant means by (i.e. what steps must be performed to infringe the limitation of an artificial intelligence (Al) based fashion server operable to provide body measurements, virtual try-on, mix and match fashion and apparel (F&A) articles recommendations, and store and discount recommendations to said plurality of end-user communication devices using deep learning algorithms performed on said past and current fashion and apparel (F&A) image files).  How is the server configured to provide body measurements, virtual try-on, mix and match fashion and apparel (F&A) articles recommendations, and store and discount recommendations to said plurality of user communication devices using deep learning algorithms performed on said past and current fashion and apparel (F&A) image files?  How are the body measurements determined or calculated?  What is a virtual try-on? Try-on of what? How is this try-on performed? What is the algorithm/structure to perform this try-on? What is a mix and match fashion and apparel (F&A) articles recommendations?  How are these recommendations determined or calculated?  What factors are used to determine this recommendation?  What is a store and discount recommendation?  How is this determined or calculated?  What are the factors used to determine a store and discount recommendation?  How are these factors used to determine the recommendation? The claim sates it’s based on using deep learning algorithms performed on said past and current fashion and apparel (F&A) image files, however the claim nor specification give guidance as to what this algorithm is other than to say it’s the system uses a convolutional neural network (Specification ⁋ 0046).  The claims nor the specification describe how this neural network is trained (i.e. How many layers, what are the parameters, what are the weights and biases, etc.) to determine the body measurements, virtual try-on, mix and match fashion and apparel (F&A) articles recommendations, and store and discount recommendations to said plurality of end-user communication devices.
Claim 31 further “an input load balancer operable to efficiently distribute incoming network traffics from said plurality of end-user communication devices and said plurality of seller communication devices to said Al-based fashion serve” and “an output load balancer operable to efficiently distribute outgoing network traffics from said Al-based fashion server to said plurality of end-user communication devices and said plurality of seller communication devices.” It is unclear what applicant means by “efficiently distribute.”  What is enough to be considered efficient? Inefficient? 
Claim 1 further contains the limitations “an end-user system, coupled to said input load balancer, operable to authenticate said plurality of user communication devices” and “an operating system (OS) operable to replicate, track, and provide securities to said open records of said past and current fashion and apparel (F&A) image files.”  How is end-user system operable to authenticate?  What does the authentication entail?  What does it mean to replicate, track, and provide securities to said open records of said past and current fashion and apparel (F&A) image files?  What are these securities?  How are they determined? Replicated? Tracked?

Claim 31 further contains the limitations “end user system” “artificial intelligence (AI) service unit” “body measurement module” “virtual try-on module” “smart style module” “recommendation module” “administrative management system” “notification system.” It is unclear what structure applicant is claiming.  Claim 3 invokes 35 U.S.C. 112 (f) (as explained above).   Because no structure is disclosed in the embodiments of the invention  that actually performs the specified claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112(f), and fails to comply with 35 U.S.C. 112 (b).

Claims 32-38 depends from claim 31 and inherit all the deficiencies of the claim(s) from which they depend and are therefore rejected under the same basis.

Claim 33 further comprises the limitations “a application delivery controller (ADC) operable to monitor and manage incoming and outgoing network traffics of said Al-based fashion server; a logging system operable to manage and keep tracks of log-ins of said plurality of end-user communication devices; and a security tracking system operable to replicate, track, and provide said securities to said open records of said past and current fashion and apparel (F&A) image files.”  It is unclear what structure applicant is claiming.  Claim 4 invokes 35 U.S.C. 112 (f) (as explained above).   Because no structure is disclosed in the embodiments of the invention  that actually performs the specified claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112(f), and fails to comply with 35 U.S.C. 112 (b).
Further it is unclear what these “systems” are and how they are operable to perform the functions. How are they configured?  What is configured? How does the system replicate, track, and provide said securities? What does it mean to replicate, track, and provide securities to said open records of said past and current fashion and apparel (F&A) image files?  What are these securities?  How are they determined? Replicated? Tracked?

Claim 36 further comprises the limitations “a body part parsing unit operable to detect different body parts based on input images of a user; a dense keypoint detector operable to detect features descriptive of each of said different body parts; a sparse key point detector operable to detect outer shapes of each of said different body parts; a two-dimension pivot keypoint detector operable to receive said dense keypoints, said sparse keypoints to detect locally descriptive features of each of said different body parts; a three-dimensional pivot keypoint detector operable to receive said dense keypoints, said sparse keypoints, said 2D pivot keypoints, personal parameters to construct a 3D body measurement model for said user using a convolutional neural network regressive algorithm.”  It is unclear what structure applicant is claiming.  Claim 7 invokes 35 U.S.C. 112 (f) (as explained above).   Because no structure is disclosed in the embodiments of the invention  that actually performs the specified claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112(f), and fails to comply with 35 U.S.C. 112 (b).
Further it is unclear how these elements are configured to perform the detections and receiving.  Further how does one detects different body parts.  The claim states it’s based on input images of a user, however this does not give any guidance has to how to detect different body parts.  Further how does the sparse key point unit detect out shapes of each different body part?  How are these shapes detected?  What does this detection entail?
Further how do the sparse keypoints  detector detect local descriptive features of each of said different body parts? How are these local descriptive features detected?  What does this detection entail?
Further how is the 3D body measurement model constructed? What does this entail?  While the claim states it uses a convolutional neural network regressive algorithm the claims nor the specification describe how this neural network regressive algorithm is trained (i.e. How many layers, what are the parameters, what are the weights and biases, etc.) to construct the 3D body measurement.

Claim 37 further comprises the limitations “a fashion and apparel (F&A) segmentation unit operable to dissect different F&A units based on input images; a dense keypoint detector unit operable to detect features descriptive of each of said different clothing units; a sparse key point detector unit operable to detect outer shapes of each of said different clothing units; a two-dimension pivot keypoint detector unit operable to receive said dense keypoints, said sparse keypoints to detect locally descriptive features of each of said different clothing units; a three-dimensional pivot keypoint detector operable to receive said dense keypoints, said sparse keypoints, said 2D pivot keypoints, personal parameters to construct a 3D model for each of said different clothing units using said convolutional neural network regressive algorithm; and a virtual try-on machine learning unit operable to map said 3D model for each of said different clothing units onto said 3D model and measurements for said user.”  It is unclear what structure applicant is claiming.  Claim 8 invokes 35 U.S.C. 112 (f) (as explained above).   Because no structure is disclosed in the embodiments of the invention  that actually performs the specified claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112(f), and fails to comply with 35 U.S.C. 112 (b).
Further it is unclear how the units are configured to perform the detections and receiving.  Further how does one dissect different F&A units.  The claim states it’s based on input images, however this does not give any guidance has to how to dissect different F&A units.  Further how does the dense keypoint detector unit detect features descriptive of each of said different clothing units?  How are these features detected?  What does this detection entail?
Further how do the sparse key point detector unit detect outer shapes of each of said different clothing units? How are these outer shapes detected?  What does this detection entail?
Further how is the 3D model for the different clothing units constructed? What does this entail?  While the claim states it uses a convolutional neural network regressive algorithm the claims nor the specification describe how this neural network regressive algorithm is trained (i.e. How many layers, what are the parameters, what are the weights and biases, etc.) to construct the 3D model.
Further how does the virtual try-on machine learning unit map the 3D model for each of said different clothing onto said 3D model and measurements for said user.  First there is insufficient antecedent basis for the limitation “said 3D model and measurements for said user” in the claim.  Next, how is the 3D model and measurements for said user determined?  Further how is the 3D model for each of said different clothing mapped onto said 3D model and measurements for said user?  What does this entail?

Further it is unclear whether applicant is trying to further define the dense keypoint detector, sparse keypoint detector, two-dimension keypoint detector, and three-dimensional pivot keypoint detector of claim 36 or whether applicant is trying to claim a new dense keypoint detector, sparse keypoint detector, two-dimension keypoint detector, and three-dimensional pivot keypoint detector.

Claim 38 further comprises the limitations “a clothing style analysis unit operable to select different fashion and apparel (F&A) units based on a fashion collection of said end-users; wherein said fashion collection is openly exchanged among said plurality of end-user communication devices and said plurality of seller communication devices in said peer-to-peer manner and extracted from said past and current fashion and apparel (F&A) image files and a display unit operable to display said different clothing units in accordance to said fashion collect of said end-users.”  It is unclear what structure applicant is claiming.  Claim 9 invokes 35 U.S.C. 112 (f) (as explained above).   Because no structure is disclosed in the embodiments of the invention  that actually performs the specified claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112(f), and fails to comply with 35 U.S.C. 112 (b).
Further it is unclear how the units are configured to perform the selecting and displaying.  Further, how are different fashion and apparel (F&A) units determined? The claim states it’s based on a fashion collection of said user?  What is included in a fashion collection?  Is it one shirt? 5? 1 pair of pants? 7? Shoes? How many? It is unclear how the fashion collection is used to select different fashion and apparel (F&A) units.  
There is insufficient antecedent basis for the limitation “said different clothing unit” in the claim.  What does applicant mean by “in accordance to said fashion collect of said end-user?”  What is a “fashion collect?”  Is this a fashion collection?  Is it the same fashion collection?  How does one display different clothing units in accordance to said fashion collection of said end-user?


Claims 31-38 are rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Claim limitations:
“end user system” in claim 31
“artificial intelligence (AI) service unit” in claim 31
“body measurement module” in claim 31
“virtual try-on module” in claim 31
“smart style module” in claim 31
“recommendation module” in claim 31
“administrative management system” in claim 31
“notification system” in claim 31
 “logging system” in claim 33
“security tracking system” in claim 33
“body measurement module” in claim 36
“body part parsing unit” in claim 36
“dense keypoint detector” in claim 36
“sparse key point detector” in claim 36
“two-dimension pivot keypoint detector” in claim 36
“three-dimensional pivot keypoint detector” in claim 36
“virtual try-on module” in claim 37
“fashion and apparel (F&A) segmentation unit” in claim 37
“dense keypoint detector unit” in claim 37
“sparse key point detector unit” in claim 37
“two-dimension pivot keypoint detector unit” in claim 37
“three-dimensional pivot keypoint detector” in claim 37
“virtual try-on machine learning unit” in claim 37
“clothing style analysis unit” in claim 38
 “display unit” in claim 38

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In particular, applicant provides no algorithms corresponding to the claimed functions.  This rejection cannot be overcome by stating that a person of ordinary skill in the art would know the algorithms. 
The corresponding structure is a general purpose computer performing specific computer-implemented functions.  The structure for a computer implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.  MPEP 2181.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner note
There is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  It stands to reason that the same rationale would apply to a rejection under 35 U.S.C. 102.  However in an effort for compact prosecution the Examiner will cite the most relevant art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claims 31-38 are drawn to a system.  However, claims 31-38 are directed to a judicial exception (i.e. an abstract idea).

Claim 31 recites providing body measurements, virtual try-on, mix and match fashion and apparel (F&A) article recommendations, and store and discount recommendations.

The above limitations recite the steps of providing fashion assistance to a user.  The limitations of providing body measurements, virtual try-on, mix and match fashion and apparel (F&A) article recommendations, and store and discount recommendations describe commercial interactions and as such fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements-a plurality of end-user communication devices, a plurality of seller communication devices, a network and an artificial intelligence (AI) based fashion server and using deep learning algorithms.  The plurality of end-user communication devices, a plurality of seller communication devices, a network and an artificial intelligence (AI) based fashion server and deep learning algorithms are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of plurality of end-user communication devices, a plurality of seller communication devices, a network and an artificial intelligence (AI) based fashion server and deep learning algorithms amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea with significantly more.  The claim is not patent eligible

Dependent claims 32-38  when analyzed individually and as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 32-38 further describe commercial interactions and as such fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements-input load balancer, end-user system, artificial intelligence service unit, image databases, replicate databases, output load balancer, administrative management system, notification system, operating system (Claims 33-38) application deliver controller (ADC), logging system, security tracking system (Claims 33-38), smart phone, smart camera, a tablet, a laptop, a virtual reality (VR) device, an augmented reality (AR) device, and a desktop computer.(claims 34 and 37-38)  internet, a cloud network, a local area network (LAN), a wide area network (WAN), a Wi-Fi, a Bluetooth, a Zigbee, and a Near Field Communication (NFC) system (claim 35) body part segmentation unit, dense keypoint detector unit, sparse key point detector unit, two-dimension pivot keypoint detector unit, three-dimensional body model reconstruction unit (claims 36-38) fashion and apparel segmentation unit, dense keypoint detector unit, sparse key point detector unit, two-dimension pivot keypoint detector unit, three-dimensional body model reconstruction unit, mapping unit (claims 37-38) fashion selection unit, display unit (claim 38).
The input load balancer, end-user system, artificial intelligence service unit, image databases, replicate databases, output load balancer, administrative management system, notification system, operating system (Claims 31-38) application deliver controller (ADC), logging system, security tracking system (Claims 33-38), smart phone, smart camera, a tablet, a laptop, a virtual reality (VR) device, an augmented reality (AR) device, and a desktop computer.(claims 34 and 37-38)  internet, a cloud network, a local area network (LAN), a wide area network (WAN), a Wi-Fi, a Bluetooth, a Zigbee, and a Near Field Communication (NFC) system (claim 35) body part segmentation unit, dense keypoint detector unit, sparse key point detector unit, two-dimension pivot keypoint detector unit, three-dimensional body model reconstruction unit (claims 36-38) fashion and apparel segmentation unit, dense keypoint detector unit, sparse key point detector unit, two-dimension pivot keypoint detector unit, three-dimensional body model reconstruction unit, mapping unit (claims 8-10) fashion selection unit, display unit (claim 38), are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of input load balancer, end-user system, artificial intelligence service unit, image databases, replicate databases, output load balancer, administrative management system, notification system, operating system (Claims 31-38) application deliver controller (ADC), logging system, security tracking system (Claims 33-38), smart phone, smart camera, a tablet, a laptop, a virtual reality (VR) device, an augmented reality (AR) device, and a desktop computer.(claims 34 and 37-38)  internet, a cloud network, a local area network (LAN), a wide area network (WAN), a Wi-Fi, a Bluetooth, a Zigbee, and a Near Field Communication (NFC) system (claim 35) body part segmentation unit, dense keypoint detector unit, sparse key point detector unit, two-dimension pivot keypoint detector unit, three-dimensional body model reconstruction unit (claims 36-38) fashion and apparel segmentation unit, dense keypoint detector unit, sparse key point detector unit, two-dimension pivot keypoint detector unit, three-dimensional body model reconstruction unit, mapping unit (claims 37-38) fashion selection unit, display unit (claims 38) amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

For at least similar reasons as discussed above with respect to claim 31, dependent claims 32-38 are directed to an abstract idea without significantly more.  Therefore, dependent claims 32-38 are not patent eligible.

As explained above, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  It stands to reason that the same rationale would apply to a rejection under 35 U.S.C. 102.  However in an effort for compact prosecution the Examiner will cite the most relevant art.
The prior art made of record is considered pertinent to applicant's disclosure.
Kim et al., US 2020/0096954 A1 teaches recommending user-customized clothes using machine learning
Guo et al., US 2018/0308149 A1 teaches using machine learning to recommend outfits
Nandimandalam et al., US 2017/0087415 A1 teaches the creation of a 3D model of a user’s body
Sharma et al., US 2017/0032285 A1 teaches authenticating physical objects using machine learning
Jeong et al., US 2017/0011551 A1 teaches creating virtual garments
Koh et al., US 10,489,683 B1 teaches automatic generation of massive training data sets from 3D models for training deep learning networks

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
Primary Examiner, Art Unit 3684